Citation Nr: 0423767	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-14 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In May 2004, a hearing was held before the undersigned 
Veterans Law Judge at the Philadelphia RO.


REMAND

The Board notes that the claims folder contains numerous 
medical reports diagnosing the veteran with PTSD.  The 
veteran asserts that he has PTSD as a result of stressors 
encountered while on active duty.  He was a cook on the USS 
Tripoli, but has stated that he was involved with the 
unloading of wounded and deceased Marines from helicopters 
returning to his ship from mainland Vietnam and storing the 
deceased soldiers in a cooler on the lower decks.  He stated 
further that he knew, and had become friendly with, some of 
these Marines.  The veteran also stated that on one occasion 
a departing helicopter crashed along side the ship and when 
the wreckage was pulled from the sea the deceased occupants 
were still strapped to the seats.  In the May 2004 hearing, 
the veteran stated that he was not involved in the actual 
rescue, but was present on the lower deck where the bodies 
were taken.  He testified that be believed the officers on 
board this helicopter were known as "Fibron 11", but could 
have been "Fibron 9."  He was unclear at the hearing as to 
when this specific event occurred, but stated that it was 
sometime in 1967.  Current records reflect that the USS 
Tripoli arrived in Vietnam waters in June 1967.  A further 
review of the claims folder reveals that the veteran has 
stated that he witnessed live Vietnamese being pushed out of 
helicopters and into the water and that he was very upset 
when a number of his friends contracted the "black syph" 
and were listed as missing when they were isolated on an 
island to die.  A VA letter dated in May 2002 from Patrick A. 
Litle, Ph.D. notes that the veteran lost a number of friends 
in the Marines in Operation Beacon Torch (Hill 881) and 
Operation Beaver Track (Hill 861).  The letter also made 
reference to the above-mentioned helicopter crash and stated 
that the men on board the helicopter were associated with the 
USS Forestall.     

Additionally, it appears that only selected portions of the 
veteran's personnel file have been associated with the claims 
folder.  The RO should obtain the veteran's entire personnel 
file.  

Finally, the veteran has stated that he has received VA 
treatment from facilities in Wilmington, Coatesville, and 
Vineland.  However, it does not appear that all of these 
records have been associated with the veteran's claims 
folder.  The Board notes that under Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992), VA treatment records are considered to 
be constructively included within the record.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain the veteran's 
entire personnel file and, thereafter, 
associate it with the claims folder.   

3.  The RO should obtain all of the 
veteran's treatment records from the VA 
medical facilities in Wilmington, 
Coatesville, and Vineland.  Thereafter 
they should be associated with the claims 
folder.

4.  The RO should prepare a letter asking 
the U.S. Armed Services Center for Unit 
Records Research (CURR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, to include deck logs 
and ship histories of the USS Tripoli for 
the period of time the veteran served on 
board the ship in Vietnam beginning in 
June 1967.  The RO should provide CURR 
with a description of these alleged 
stressors identified by the veteran, 
including a helicopter crash along side 
the USS Tripoli.  The RO should provide 
CURR with copies of the veteran's 
personnel records showing service dates, 
duties, and units of assignment.

5.  If, and only if, it is determined 
that one or more of the claimed stressors 
has been verified, the RO must make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination in 
order to determine whether he has PTSD 
under the criteria as set forth in DSM-
IV.  Appropriate psychological testing 
should be accomplished.  If PTSD is 
diagnosed, the examiner must specify for 
the record the stressor(s) relied upon to 
support the diagnosis.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  

6.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




